*189Voto particular de conformidad emitido por el
Juez Asociado Señor Estrella Martínez,
al cual se une el Juez Presidente Señor Hernández Denton.
El dictamen que hoy emite este Tribunal amplía la ven-tana de acceso a la información del Pueblo. Traslada acer-tadamente las herramientas de trabajo de la prensa dentro de la sala judicial y no detrás de la pequeña ventana a través de la cual decenas de periodistas usualmente se ven precisados a hacer su trabajo de cobertura en vivo. Por entender que, de ordinario, estas puertas deben permane-cer abiertas para la vista de sentencia de todo acusado, estoy conforme con la Resolución emitida por este Tribunal boy.
I
Amparándose en las recientes determinaciones de este Tribunal, una vez más varios gremios periodísticos (prensa) nos solicitan acceso a un procedimiento judicial. En esta ocasión, la prensa nos pide que autoricemos la graba-ción y transmisión de la lectura de sentencia en el procedi-miento judicial que se sigue contra el Sr. Pablo Casellas Toro. Aducen en su petición que la grabación y transmisión de la aludida etapa del proceso judicial no infringirá los derechos constitucionales del señor Casellas Toro, ya que la vista de sentencia es un trámite de carácter procesal. Exponen que, debido a que la responsabilidad del imputado fue adjudicada, “lo que resta es la función ministerial del Honorable Juez que preside los procedimientos de informar cuál es su determinación final al respecto”. Petición especial de autorización para el uso de cámaras fotográfi-cas y equipo audiovisual en proceso judicial al amparo de la Ley de la Judicatura del Estado Libre Asociado de *190Puerto Rico y el poder inherente y constitucional de la Rama Judicial para reguilar sus procedimientos, pág. 9. Asimismo, sobre el fundamento de que este Tribunal acogió favorablemente una petición similar para cubrir mediáticamente esta misma etapa judicial en el caso Pueblo v. Malavé Zayas, solicitan que se declare “con lugar” su petición.(1)
Examinada la petición de la prensa, afirmo nuevamente que no tengo reparos en autorizarla. Entiendo que mediante este curso de acción damos pasos firmes y consisten-tes para seguir avanzando con nuestro plan de brindar mayor acceso al Pueblo a la información que se dilucida en los procesos judiciales. Ello de una forma organizada, sin amenazar el decoro y la solemnidad que caracterizan los foros judiciales y sin quebrantar las garantías constitucionales que cobijan a todo imputado. De esta forma, cumplimos con el objetivo de brindarle acceso a los procedimientos judiciales a los trabajadores de la prensa que de buena fe se apostan frente a los pasillos de nuestros tribunales en búsqueda de información. A lo anterior se añade el hecho incuestionable de que, como lo afirma la prensa, este Tribunal ya autorizó la grabación y transmisión de la misma etapa en un proceso judicial criminal.(2)
Tal y como lo han hecho en ocasiones anteriores, las organizaciones periodísticas se comprometen a adherirse estrictamente al Reglamento del Programa Experimental para el Uso de Cámaras Fotográficas y de Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales. Del mismo modo, el honorable juez que preside los procedimientos cuenta con los mecanismos para mantener el decoro del foro judicial. Por lo tanto, no hay razón para denegar la petición de la prensa, más aún en esta particular etapa de los procedimientos criminales.
*191En fin, los tiempos avanzan y traen consigo mecanismos tecnológicos novedosos que permiten a la prensa trasmitir información con mayor precisión y agilidad. Por lo tanto, permitamos que estos adelantos, con las salvaguardas antes expuestas, constituyan un escalón más en el proceso reformista que emprendimos hace poco.
II
Nuestra determinación es cónsona con la nueva política pública de acceso a los procesos judiciales y acorde con el desarrollo tecnológico de nuestra sociedad.(3) Sirva, enton-ces, esta autorización como parte de los esfuerzos afirma-tivos y continuos para seguir avanzando en el proceso re-formista que instituimos.
A tenor con lo anteriormente expuesto, estoy conforme con declarar “ha lugar” la solicitud de la prensa.

 Véase Voto particular de conformidad del Juez Asociado Señor Estrella Martínez emitido en ASPRO et al., Ex parte I, 189 DPR 769 (2013).


 Íd.


 Véase Voto particular de conformidad del Juez Asociado Señor Estrella Martínez en In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424, 445 (2013).